[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                        U.S.
                                ________________________ ELEVENTH CIRCUIT
                                                                      JAN 20, 2011
                                       No. 10-12947                    JOHN LEY
                                   Non-Argument Calendar                 CLERK
                                 ________________________

                            D.C. Docket No. 1:92-cr-00679-FAM-6

USA,

lllllllllllllllllllll                                          Plaintiff - Appellee,

     versus

HORACE EDWARD LOCKHART,
a.k.a. Clint,

lllllllllllllllllllll                                          Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (January 20, 2011)

Before HULL, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

         Horace Edward Lockhart appeals the district court’s denial of his motion for
relief from judgment pursuant to Federal Rule of Civil Procedure 60(b). Lockhart

contends the district court erred in determining that it lacked jurisdiction, and he

recounts the three issues raised in his motion: that the indictment was defective,

that the indictment was impermissibly amended, and that the jury was improperly

instructed on the issue of lesser included offenses.

      We review jurisdictional questions de novo. Williams v. Chatman, 510 F.3d

1290, 1293 (11th Cir. 2007) (per curiam). Where, in a purported Rule 60(b)

motion, a defendant challenges the validity of his conviction by seeking to add a

new ground for relief or attacking the previous resolution of a claim on the merits,

the motion is properly construed as a successive habeas petition. Id. at 1293–94

(quoting Gonzalez v. Crosby, 545 U.S. 524, 532, 125 S. Ct. 2641, 2648 (2005)).

Absent an order from this Court authorizing consideration of a successive habeas

petition, the district court lacks subject matter jurisdiction as to that petition. Id. at

1295; see also Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003) (per

curiam) (the district court lacks jurisdiction to consider a second or successive

§ 2255 petition without our prior authorization, even if the petition is labeled a

Rule 60(b) motion).

      Because Lockhart’s Rule 60(b) motion asserts three bases for relief from the

state court’s judgment of conviction, and because it does not allege any error in his

                                            2
earlier § 2255 proceedings, the motion is properly construed as a successive

habeas petition. See Williams, 510 F.3d at 1293–94. Lockhart did not obtain

authorization from this Court that would give the district court jurisdiction to

consider a successive habeas petition; therefore, the district court properly denied

Lockhart’s Rule 60(b) motion for lack of jurisdiction.

      AFFIRMED.




                                          3